Opinion,
Mb. Justice Clark :
This action was brought upon a policy of insurance of the St. Paul Fire and Marine Insurance Company, to recover for the loss of a suckling colt, killed by lightning. The plaintiff, A. J. Haws, is the owner of a stock farm in Mercer county, upon which was erected a frame bank barn. The policy of insurance is dated March 19, 1883, and the company by its terms agreed to insure the plaintiff against loss or damage by fire, to an amount not exceeding $2,500 on the barn and its contents. The property insured is classified and recited in the policy, the last item being “ $1,000 on horses, not to exceed $200 on any one horse; ” and as part of the general description of the personal property, it is added in writing, “ all contained in above-described barn.” There is a clause in the printed parts of the policy to the effect that the company shall not be liable for loss by lightning, or explosions of any kind, unless fire ensues, and *117then for the loss or damage by fire only. But there is a clause written in the policy to a different effect, as follows : “ This will also cover against loss or damage by lightning, whether fire ensues or not.” In such a case the written clause will, of course, be taken to express the real intention of the parties; The settled rule, as we said in Grandin v. Insurance Co., 107 Pa. 36, is that where the written and printed portions of a paper are repugnant to each other, the printed form must yield to the deliberate written expression, citing Harper v. Insurance Co., 22 N. Y. 443.
There was $2,500 of concurrent insurance, and in addition $1,000 on horses alone. On the night of June 8, 1885, two of the plaintiff’s brood mares and this suckling colt were killed by lightning whilst in the field at pasture. Proofs were made claiming one hundred dollars for the loss of the colt; one hundred dollars having been paid by the company carrying the concurrent insurance.
The policy contains a general printed clause in the following words : “ This policy does not cover or insure personal property of any kind while removed from the particular building herein described, or kept or used in any other place or location, unless otherwise specified in the policy.” The company contends that as the colt was not in the barn at the time of the casualty, it was not embraced within the terms and conditions of the policy, and that, therefore, there can be no recovery. The plaintiff maintains, however, that the clause last quoted is inconsistent with the manifest purpose of the policy in respect of the insurance of horses; that to give it full effect is to deny the owner the ordinary use of his property, as well as the privilege of pasturage, which in the summer months, at least, is well known to constitute the chief food supply; that the clause in question is in the printed form, and is repugnant to the general purpose of the parties, as manifested in the written portions of the policy. We cannot adopt the plaintiff’s view of this case. The manifest and obvious purpose of the parties, we think, was to place the insurance on the barn and its contents as specified in the policy. In Haws v. Fire Association, 114 Pa. 431, which is much relied upon by the plaintiff, there was no such clause in the policy as quoted above, and the insurance was upon horses alone. The horses, it is true, were described as “ contained in *118his new two-story frame barn,” etc.; but this was held to be mere matter of description, and that such a description did not constitute a condition which would relieve the company from obligation the moment the horse left the barn. This case is also readily distinguished from the American etc. Ins. Co. v. Haws, 20 W. N. 370, where the insurance was also on horses only, and it was provided as follows: “ This policy shall be void and of no effect if the property insured be removed to any other building or location from that described herein.” In both of these cases the opinion of the court proceeds upon the ground that as the insurance was upon horses alone, and the contract was inserted into a printed form designed for the insurance of a different class of property, it could not have been, in contemplation of the parties that the animals were insured only when inside the bam. In this case, however, the restrictive clause is not a mere matter of description. It is a plain direct provision, applicable alike to all the personal property embraced in the policy, and consistent with the obvious general purpose of the parties to insure the bam and its contents. It may be that such a provision interferes with the ordinary use of the property, but the same may be said of the “ buggies, sleighs, wagons, harness, whips, robes, blankets, bells, farmer’s tools, and utensils of every description,” which do not appear to have been kept in store, but for the ordinary and common use of the owner.
For anything that appears, the insurei’, on the one hand, may have relied upon the location or structure, or upon the appliances attached to the building, as a protection from lightning, and estimated his risk accordingly; or, the owner, on the other hand, knowing the fact that barns are, for some reason, not well understood, more liable to injury from lightning than other buildings, and that the risks from this cause attaches as well to the contents as to the building itself, contemplated an indemnity only as against this extraordinary risk. However this may be, in view of the explicit and plain language of the policy, we are constrained to hold that the restriction applies to the horses, as well as to the other property embraced in the policy.
The judgment is affirmed.